


Exhibit 10.14

 

AMENDED AND RESTATED BUSINESS MANAGEMENT
AND SHARED SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AND SHARED SERVICES AGREEMENT
(this “Agreement”) is made and entered into as of March 12, 2015, by and between
TRAVELCENTERS OF AMERICA LLC, a Delaware limited liability company (the
“Company”), and REIT MANAGEMENT & RESEARCH LLC, a Delaware limited liability
company (“RMR”).

 

WHEREAS, the Company and RMR are parties to an Amended and Restated Business
Management and Shared Services Agreement, dated as of December 4, 2012 (the
“Original Agreement”); and

 

WHEREAS, the Company and RMR wish to amend and restate the Original Agreement as
hereinafter provided effective with respect to services performed and fees due
with respect to such services on and after March 12, 2015;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree that the Original Agreement is
hereby amended and restated as follows:

 

Section 1.                                     Management Services.

 

1.1                               Management Services to be Rendered.  Subject
to the terms and conditions hereinafter set forth, the Company hereby continues
to engage RMR to provide the business management and shared services
contemplated by this Agreement with respect to the Company’s business and
operations, and RMR hereby accepts such continued engagement.  RMR shall provide
the Company with the management services described below (each, a “Service”, and
collectively, the “Services”), in each case to the extent requested by the
Company:

 

(a)                                 Property Maintenance and Repairs.  Advice in
obtaining, when appropriate, the services of property managers or management
firms to perform customary property management services with regard to the
hospitality and fuel service facilities (each a “Travel Center”) and convenience
stores operated, leased or owned by or otherwise in the possession of the
Company or any subsidiary thereof; performance of such supervisory, evaluation
or monitoring services on behalf of the Company with respect to the activities
of those property managers or management firms as would be performed by a
prudent operator, owner or lessee in the Company’s business, including, but not
limited to, supervising the activities of property managers or management firms,
reviewing the maintenance and renovation needs for governmental or regulatory
compliance at the Company’s properties, assessing capital and engineering
projects, property inspections, and participating in property management
budgeting, but excluding the actual on-site property management functions
performed by Company personnel, property managers or management firms.

 

(b)                                 Acquisition, Disposition and Site
Selection, Etc.  Advice and assistance in identification, investigation and
evaluation of acquisitions and dispositions of Travel Centers and convenience
stores and making recommendations concerning such

 

1

--------------------------------------------------------------------------------


 

opportunities.  Advice and assistance in site selection of properties on which
new Travel Centers or convenience stores may be developed, and in
identification, investigation and evaluation of acquisitions of new and existing
travel center and convenience store companies and making recommendations
concerning such opportunities.

 

(c)                                  Accounting Support.  Advice and assistance
with accounting, tax, audit and financial reporting of the Company, including,
without limitation, advice and assistance in:  (i) setting up and maintaining
systems for financial record keeping; (ii) conducting the administration of the
day-to-day bookkeeping and accounting functions as are required for the proper
management of the assets of the Company; (iii) conducting internal audit
functions; (iv) contracting for and supervising the process for independent
annual audits; and (v) preparation of financial reports as may be required by
any governmental authority in connection with the ordinary conduct of the
Company’s business, including, without limitation, periodic reports, returns or
statements required under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Internal Revenue Code of 1986, as amended, the securities
and tax statutes of any jurisdiction in which the Company is obligated to file
such reports, or the rules and regulations promulgated under any of the
foregoing.

 

(d)                                 Capital Markets, Financing and Strategic
Advice and Assistance.

 

(i)                                     Equity Capital Markets.  Advice and
assistance relating to equity capital raising transactions, but not including
solicitation of investors as a broker, dealer or underwriter in any capital
raising transactions.

 

(ii)                                  Debt Financing.  Advice and assistance
relating to revolving lines of credit and other issuances of indebtedness.

 

(iii)                               Strategic.  Advice and assistance relating
to possible business and strategic opportunities as may come to the attention of
the Company or RMR, including, without limitation, acquisitions, joint ventures,
dispositions and other strategic transactions.

 

(iv)                              Investigation.  Investigation and evaluation
of financing, refinancing, leasing and other business opportunities, and making
recommendations concerning these opportunities.

 

(e)                                  Cash Management.  Advice and assistance
in:  (i) operating and managing the Company’s collection systems, cash
concentration systems and electronic disbursements; (ii) maintaining bank
accounts, including opening and closing of operating, security deposits, local
depository and petty cash accounts; (iii) bank administration; and
(iv) maintaining bank relationships.

 

(f)                                   Human Resources.  Advice and assistance in
management of the Company’s 401(k) plan and other employee benefit plans,
Company employee and management recruitment, performance evaluation and
establishment of salary, bonus and other compensation scales and executive and
staff employee structure.

 

2

--------------------------------------------------------------------------------


 

(g)                                  Insurance Administration.  Advice and
assistance in:  (i) securing all forms of insurance, including property,
casualty and workers’ compensation; (ii) managing insurance policies;
(iii) negotiation of premiums and arranging payment terms; (iv) managing claims;
and (v) preparation of loss analysis.  The amount and levels of insurance shall
be determined in the sole and absolute discretion of the Company.

 

(h)                                 Investor Relations.  Advice and assistance
in the preparation and coordination of:  (i) annual and other reports to
shareholders; (ii) presentations to the public; (iii) public relations;
(iv) marketing materials; (v) internet website; and (vi) investor relations
services.

 

(i)                                     Regulatory Compliance.  Advice and
assistance with compliance with applicable legal and regulatory requirements,
including, without limitation, advice and assistance in preparation of financial
reports as may be required by any governmental authority in connection with the
ordinary conduct of the Company’s business.

 

(j)                                    Contracts.  Assistance in review and
negotiation of and advice concerning Company contracts and agreements,
including, without limitation, contracts in connection with the Services
described in subsections 1.1(b) and (d), in each case, on behalf of the Company
and in the furtherance of the Company’s objectives.

 

(k)                                 Legal.  Advice and assistance in review of
and advice concerning Company contracts and agreements, coordination and
supervision of all third party legal services and oversight of processing of
claims by or against the Company.

 

(l)                                     Management Information Systems.

 

(i)                                     Applications Development.  Advice and
assistance related to development and maintenance of Company information
technology system applications, including, without limitation, intranet,
financial, accounting and clerical systems.

 

(ii)                                  Telecommunications.  Advice and assistance
related to design, operation and maintenance of network infrastructure,
including telephone and data transmission lines, voice mail, facsimile machines,
cellular phones, pager, etc.; negotiation of contracts with third party vendors
and suppliers; and local area network and wide area network communications
support.

 

(iii)                               Operations/Technical Support and User
Support.  Advice and assistance related to design, maintenance and operation of
the computing environment, including business specific applications, network
wide applications, electronic mail and other systems; managing the purchase and
maintenance of equipment, including hardware and software; configuration,
installation and support of computer equipment; and education and training of
the user community.

 

(m)                             Research.  Advice and assistance in the conduct
of market research reports and special research assignments; investigation and
evaluation of financing, refinancing, leasing and other business opportunities;
and making recommendations concerning these opportunities.

 

3

--------------------------------------------------------------------------------


 

(n)                                 Securities Filings.  Advice and assistance
in the preparation and filing of periodic and other reports required to be filed
by Sections 13 and 15 of the Exchange Act and the rules and regulations
thereunder; advice and assistance in the preparation, filing, distribution and
posting of proxy and consent materials pursuant to the Exchange Act and the
rules and regulations thereunder; and advice and assistance in the preparation
and filing of all offering documents (public and private), and all registration
statements, prospectuses or other documents filed with the Securities and
Exchange Commission (the “SEC”) or any state; it being understood that the
Company shall be responsible for the content of any and all of its offering
documents and SEC filings, and RMR shall not be held liable for any costs or
liabilities arising out of any misstatements or omissions in the Company’s
offering documents or SEC filings, whether or not material, and the Company
shall promptly indemnify RMR from any such costs or liabilities incurred by it.

 

(o)                                 Special Projects.  Advice and assistance in
special projects and such other services within the scope contemplated by this
Agreement although not expressly covered elsewhere in this subsection 1.1.

 

(p)                                 Supervision of Third Party Manager
Arrangements.  Advice and oversight concerning the Company’s relationship with
any and all, current or future, third party managers or owners of its current or
future facilities or properties.

 

(q)                                 Tax Administration.  Advice and assistance
in the preparation, review and filing of all federal, state and other required
tax returns and tax related matters.  All tax matters shall be determined by the
Company in its absolute and sole discretion.

 

(r)                                    Third Party Advisors.  To the extent not
specifically addressed elsewhere in this subsection 1.1, advise, assist and
oversee the retention of counsel, consultants and other third party
professionals on behalf of the Company.

 

Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, RMR pursuant to this Agreement shall not include
(i) any investment management or related services with respect to any assets of
the Company as the Company may wish to allocate from time to time to investments
in “securities” (as defined in the Investment Advisers Act of 1940, as
amended),  (ii) any services that would subject RMR to registration with the
Commodity Futures Trading Commission as a “commodity trading advisor” (as such
term is defined in Section 1a(12) of the Commodity Exchange Act and in CFTC
Regulation 1.3(bb)(1)) or affirmatively require it to make any exemptive
certifications or similar filings with respect to “commodity trading advisor”
registration status or (iii) any services or the taking of any action that would
render RMR a “municipal advisor” as defined in Section 15B(e)(4) of the Exchange
Act.

 

1.2                               Performance of Services.  RMR covenants that
it will perform or cause to be performed the Services in a timely, efficient and
workmanlike manner.  RMR further covenants that it will maintain or contract for
a sufficient staff of trained personnel to enable it to perform the Services
hereunder.  RMR may retain third parties or its affiliates to provide certain of
the Services hereunder.  In such cases, and notwithstanding anything herein to
the contrary, the Company shall pay the fees and costs of such third parties and
reimburse RMR in accordance

 

4

--------------------------------------------------------------------------------


 

with subsection 1.4 for RMR’s actual out-of-pocket costs and expenses for
arranging for such Services (including, without limitation, the fees and costs
of such third parties paid by RMR) to the extent the Company is not billed or
does not pay directly.  RMR shall be responsible for paying such affiliates for
their fees and costs in providing such Services unless otherwise approved by a
majority vote of the Independent Directors (as defined in the Company’s Bylaws,
as in effect from time to time).  Any arrangements between RMR and its
affiliates for the provision of Services hereunder shall be commercially
reasonable and on terms not less favorable than those which could be obtained
from unaffiliated third parties.  All Services shall be performed as requested
and/or authorized by the Company from time to time.

 

In performing the Services RMR shall adhere to, and shall require its officers
and employees in the course of providing such services to the Company to adhere
to, the Company’s Code of Business Conduct and Ethics, as in effect from time to
time.  In addition, RMR shall make available (which may be by posting to the
Company’s website) to its officers and employees providing the Services to the
Company the procedures for the receipt, retention and treatment of complaints
regarding accounting, internal accounting controls or auditing matters relating
to the Company and for the confidential, anonymous submission by such officers
and employees of concerns regarding questionable accounting or auditing matters
relating to the Company, as set forth in the Company’s Procedures for Handling
Concerns or Complaints about Accounting, Internal Accounting Controls or
Auditing Matters, as in effect from time to time.

 

1.3                               Compensation.

 

(a)                                 Payment for Services.  RMR shall be paid a
fee for the Services provided to the Company under this Agreement (the “Fee”)
equal to the sum of (i) 0.6% of the gross fuel margin and (ii) 0.6% of the total
non-fuel revenues (such gross fuel margin and total non-fuel revenues,
collectively, “Revenues”) of the Company and its subsidiaries determined in
accordance with generally accepted accounting principles in the United States. 
The Fee shall be estimated and paid monthly by the Company in advance based upon
the prior calendar month’s Revenues, and such payment shall be paid within 15
calendar days of the end of the applicable prior calendar month unless otherwise
agreed.  The calculation of the fee for any month shall be based upon the
Company’s monthly financial statements and shall be in reasonable detail.  A
copy of the computations shall promptly be delivered to RMR accompanied by
payment of the Fee thereon to be due and payable.  The Fee shall be pro-rated
for any partial month this Agreement shall be in effect.

 

The aggregate annual Fee paid in any fiscal year shall be subject to adjustment
as of the end of that fiscal year.  On or before the 30th day after public
availability of the Company’s annual audited financial statements for each
fiscal year, the Company shall deliver to RMR a notice setting forth (i) the
Company’s Revenues for such year, (ii) the Company’s computation of the Fee
payable for such year and (iii) the amount of the Fee theretofore paid to RMR in
respect of such year.  If the annual Fee payable for a fiscal year exceeds the
aggregate amounts previously paid with respect thereto by the Company, the
Company shall pay such deficit amount to RMR at the time of delivery of such
notice.  If the annual Fee payable for a fiscal year as shown in such notice is
less than the aggregate amounts previously paid with respect thereto by the
Company, the Company shall specify in such notice whether RMR should (i) refund
to the Company payment in an amount equal to such difference or (ii) grant the
Company a credit

 

5

--------------------------------------------------------------------------------


 

against the Fee next coming due in the amount of such difference until such
amount has been fully paid or otherwise discharged.

 

(b)                                 Payment Subordination.  No Fee payments
shall be paid by the Company to RMR if any of the contractual rent obligations
of the Company or any of its subsidiaries to Hospitality Properties Trust or any
of its subsidiaries (collectively “HPT”) pursuant to any lease agreement are
past due.  Any Fee payment unpaid as a result of the preceding sentence shall
accrue interest until paid at the Prime Rate (as defined below), and shall be
automatically due and payable: (i) when the condition preventing the payment of
such Fee is no longer in effect or (ii) upon any termination of the Agreement. 
This subsection 1.3(b) is only intended to define the relative rights of RMR and
HPT.  Without intending to limit the generality of the foregoing, nothing in
this subsection 1.3(b) shall: (i) impair, as between the Company and RMR, the
obligation of the Company to pay any amounts owing hereunder in accordance with
the terms hereof; or (ii) affect the relative rights of RMR and creditors of the
Company other than HPT.  For purposes of this Agreement, “Prime Rate” shall mean
the Prime Rate or base rate on corporate loans at large U.S. money center
commercial banks as published in The Wall Street Journal or, if publication of
such rate shall be suspended or terminated, Prime Rate shall mean the annual
rate of interest, determined daily and expressed as a percentage, from time to
time announced by one of the three largest national or New York State chartered
banking institutions having their principal office in New York, New York and
selected by RMR at the time such publication is suspended or terminated.  All
interest hereunder shall be calculated on the basis of actual days elapsed and a
360-day year.

 

1.4                               Reimbursement.  Unless otherwise agreed, the
Company will reimburse RMR for (a) reasonable out-of-pocket travel and lodging
expenses of RMR personnel in providing the Services and (b) as reasonably agreed
by a majority of the Independent Directors, from time to time, reasonable
out-of-pocket third party expenses incurred by RMR in connection with its
performance of the Services and for the Company’s share, if any, of technology
infrastructure and internal audit costs that are provided to the Company and to
other customers of RMR, in each case within 30 days of receipt of the invoice
therefor.  RMR shall submit to the Company such reports detailing said expenses
and supporting receipts and bills, or other suitable evidence, as may be
reasonably requested by the Company.

 

Section 2.                                     Limitations; Third Party Costs.

 

2.1                               Limits of RMR Responsibility.  RMR assumes no
responsibility other than to render the services described herein in subsections
1.1 and 4.2 in good faith and shall not be responsible for any action of the
Company in following or declining to follow any advice or recommendation of RMR.

 

2.2                               Third Party Costs.  Except to the extent
expressly provided herein to the contrary, all third party costs incurred in
connection with actions to be taken by the Company shall solely be the
responsibility of the Company, including, but not limited to, all legal,
auditing, accounting, underwriting, brokerage, investor communications, and
listing, reporting and registration fees or other costs of the SEC, any state or
local governments, any national securities exchange and the Financial Industry
Regulatory Authority, Inc.

 

6

--------------------------------------------------------------------------------


 

2.3                               Fidelity Bond.  RMR shall not be required to
obtain or maintain a fidelity bond in connection with the performance of its
services hereunder.

 

Section 3.                                     Term; Termination.

 

3.1                               This Agreement shall continue in force and
effect until December 31, 2015, and shall be automatically renewed for
successive one year terms annually thereafter unless notice of non-renewal is
given by the Company or RMR before the end of the term.  It is expected that the
terms and conditions may be reviewed by the Independent Directors at least
annually.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated by the Company upon sixty
(60) days’ written notice to RMR, which termination must be approved by a
majority vote of the Independent Directors, or by RMR on one hundred twenty
(120) days’ written notice to the Company, provided if the Company gives notice
of termination or notice of non-renewal of this Agreement, in either case given
other than for Cause (either, a “Covered Termination”), the Company shall pay
RMR an amount (the “Termination Fee”) determined by (a) taking the average of
the installments of the Fee payable for each of the twenty-four consecutive
calendar months ended next prior to the date of notice of the Covered
Termination (the “Determination Period”) and multiplying the average monthly
installment by 12 (the “Annual Fee”), (b) taking the aggregate of all amounts
payable for internal audit services pursuant to subsection 1.4(b) during the
Determination Period and dividing the result by 2 (the “Annual Audit Services
Expense”) and (c) adding the Fee and the Annual Audit Services Expense and
multiplying the sum by 2.875.  One half of the Termination Fee shall be paid in
cash together with the notice of the Covered Termination and the balance on or
before the effective date of the Covered Termination.

 

If there is a Covered Termination within twenty-four calendar months following a
merger between the Company and another company to which RMR is providing
business management and/or shared services (a “RMR Managed Company”), in
determining the Termination Fee: monthly installments of the Fee and amounts
payable for internal audit services for the portion of the Determination Period
which follows the merger shall be those payable by the survivor of the merger,
and monthly installments of the Fee and amounts payable for internal audit
services for the portion of the Determination Period which is prior to the
merger shall be the aggregate of those payable by each of the Company and the
other RMR Managed Company.

 

If there is a Covered Termination within twenty-four calendar months following
the spin-off of a subsidiary of the Company (by sale in whole or part to the
public or distribution to the Company’s shareholders) to which the Company
contributed assets (“Contributed Assets”) and which was an RMR Managed Company
both at the time of the spin-off and on the date of the Covered Termination, in
determining the Termination Fee: (a) monthly installments of the Fee for the
portion of the Determination Period which is prior to the spin-off shall be
recalculated based upon Revenues after reduction by the historical Revenues
attributable to the Contributed Assets (if then included in Revenues), provided
such recalculated monthly installments of the Management Fee shall only be used
in determining the Termination Fee if they result in monthly installments of the
Management Fee for the period prior to the spin-off which would have been lower
than those which were payable, and (b) amounts payable for internal audit
services for the

 

7

--------------------------------------------------------------------------------


 

portion of the Determination Period which is prior to the spin-off shall be
reduced to represent the same percentage of amounts charged to all RMR Managed
Companies as is charged to the Company after the spin-off.

 

Except for payment of the Termination Fee in the event of a Covered Termination,
subsection 3.2 shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in
subsections 3.1, 3.2 and 7.2, such termination shall be without further
liability of either party to the other, other than for breach or violation of
this Agreement prior to termination.

 

For purposes of this subection 3.1, “Cause” shall mean acts of RMR constituting
bad faith, willful or wanton misconduct or gross negligence in the performance
of its obligations under this Agreement.

 

The provisions of this subsection 3.1 shall not apply as a limitation on the
amount which may be paid by agreement of the Company and RMR in connection with
a transaction pursuant to which any assets or going business values of RMR are
acquired by the Company in association with termination of this Agreement and
the Termination Fee is in addition to any amounts otherwise payable to RMR under
this Agreement as compensation for services and for expenses of or reimbursement
due to RMR through the date of termination.

 

3.2                               Action Upon Termination.  From and after the
effective date of any termination of this Agreement, RMR shall be entitled to no
compensation for services rendered hereunder for the remainder of the
then-current term of this Agreement, but shall be paid, on a pro rata basis as
set forth in this subsection 3.2, all compensation due for services performed
prior to the effective date of such termination.  Upon such termination, RMR
shall as promptly as practicable deliver to the Company all property and
documents of the Company then in its custody or possession.

 

The Fee due upon termination shall be computed and payable within thirty (30)
days following the date of termination.  A copy of the computation of the Fee
shall be delivered to RMR accompanied by payment of the Fee shown thereon to be
due and payable.

 

The Fee for any partial month prior to termination will be computed by
multiplying the Fee which would have been earned for the full month by a
fraction, the numerator of which is the number of days in the portion of such
month during which this Agreement was in effect, and the denominator of which
shall be 30.

 

In addition to other actions on termination or non-renewal of this Agreement,
for up to one hundred twenty (120) days following the date of any notice of a
Covered Termination or any notice of termination given by RMR, RMR shall
cooperate with the Company and use commercially reasonable efforts to facilitate
the orderly transfer of the Services to employees of the Company or to its
designee, including, but not limited to the transfer of legal and regulatory
compliance and reporting. In connection therewith, RMR shall assign to the
Company, and the Company shall assume, any authorized agreements RMR executed in
its name on behalf of the Company and RMR shall assign to the Company all
proprietary information with respect to the Company.  Additionally, the Company
or its designee shall have the right to offer employment to

 

8

--------------------------------------------------------------------------------


 

any employee of RMR whom RMR proposes to terminate in connection with the
Covered Termination and RMR shall cooperate with the Company or its designee in
connection therewith.

 

Section 4.                                     Additional Services; Senior
Executives.

 

4.1                               Common Management.  The parties acknowledge
and agree that certain senior executives of the Company may be employees,
officers or directors of both the Company and RMR.  Each party shall be solely
responsible for payment of compensation to such senior executives for services
rendered to or on behalf of such party and the payment by the Company for
services by senior executives who are also senior executives of RMR shall be
approved by majority vote of the Independent Directors of the Compensation
Committee of the Board of Directors of the Company.

 

4.2                               Additional Services.

 

(a)                                 To the extent requested by the Company, RMR
shall make its executive officers and directors who are not also senior
executives of the Company reasonably available to the Company for the provision
of additional services, including day-to-day activities enumerated in subsection
1.1.  The parties acknowledge and agree that no additional compensation shall be
due and payable for any additional services requested by the Company and
provided by executive officers and directors of RMR pursuant to this subsection
4.2(a).

 

(b)                                 If, and to the extent that, the Company
shall request RMR to render services on behalf of the Company other than those
to be rendered by RMR in accordance with subsection 1.1 and subsection 4.2(a) of
this Agreement, such additional services shall be compensated separately on
terms approved by majority vote of the Independent Directors, from time to time.

 

Section 5.                                     Prevention of Performance.  RMR
shall not be determined to be in violation of this Agreement if it is prevented
from performing any Services hereunder for any reason beyond its reasonable
control, including, without limitation, acts of God, nature, or of public enemy,
strikes, or limitations of law, regulations or rules of the federal or of any
state or local government or of any agency thereof.

 

Section 6.                                     RMR Restrictions.  Other than
activities or arrangements existing as of the date hereof or those consented to
by the Company, RMR shall not directly or indirectly provide any advice or
assistance to any management or operating business or enterprise that is
competitive with the Company’s business, including, but not limited to, any
business or enterprise that manages or operates Travel Centers along the North
American highway system or convenience stores provided, however, that nothing
herein is intended or shall be construed to prevent RMR from providing
management services to HPT, including services to HPT related to properties
owned or to be owned by HPT which may be leased, operated or managed by the
Company or which may be leased, operated or managed by competitors of the
Company.  Subject to the immediately preceding sentence, nothing herein shall
prevent or restrict RMR from engaging in any other activities or businesses or
from providing management services to any other person or entity.  In addition,
nothing herein shall prevent any shareholder or affiliate

 

9

--------------------------------------------------------------------------------


 

of RMR from engaging in any other business or from rendering services of any
kind to any other person or entity (including competitive business activities).

 

Section 7.                                     Indemnification.

 

7.1                               By the Company.  The Company shall indemnify,
defend and hold RMR, and its shareholders, directors, officers, employees and
agents harmless from and against any and all damages, claims, losses, expenses,
costs, obligations and liabilities, including, without limiting the generality
of the foregoing, liabilities for all reasonable attorneys’, accountants’ and
experts’ fees and expenses incurred (collectively, “Losses and Expenses”) or
suffered by them by reason of or arising out of the course of performing the
Services and any duties on behalf of the Company and its subsidiaries as
prescribed hereby, except for matters covered by subsection 7.2.

 

7.2                               By RMR.  RMR shall indemnify, defend and hold
the Company and its subsidiaries and their respective directors, trustees,
officers, employees and agents harmless from and against Losses and Expenses
suffered by them by reason of or arising out of any willful bad faith or gross
negligence in the performance of any obligation or agreement of RMR herein.  Any
dispute, claim or controversy between the Company and RMR as to whether RMR
acted with willful bad faith or gross negligence in the performance of any
obligation or agreement of RMR herein shall be arbitrated in accordance with
Section 11, except that, notwithstanding anything to the contrary in Section 11,
the costs and expenses of the prevailing party to such arbitration shall be paid
by the non-prevailing party to such arbitration.

 

Section 8.                                     Relationship of the Parties.

 

8.1                               No Partnership or Joint Venture.  The parties
are not partners or joint venturers with each other and neither the terms of
this Agreement nor the fact that the Company and RMR and their respective
affiliates have joint interests in any one or more investments, ownership or
other interests in any one or more entities, have common directors, officers or
employees or have tenancy relationships shall be construed so as to make them
partners or joint venturers or impose any liability as such on either of them.

 

8.2                               Conflicts of Interest.  The Company
acknowledges and agrees that RMR has certain interests that may be divergent
from those of the Company, including, without limitation, (a) the Company and
its subsidiaries lease all or substantially all of their real estate from HPT
and may enter into additional leases or other transactions with HPT, (b) RMR
provides management services to HPT pursuant to management agreements, and
(c) RMR provides certain services to Affiliates Insurance Company.  The parties
agree that these relationships shall not affect either party’s rights and
obligations under this Agreement; provided, however, the Company acknowledges
and agrees that whenever any conflicts of interest arise resulting from the
relationships described in this subsection 8.2 or any such relationship as may
arise or be present in the future by and between the Company and any of RMR,
affiliates of RMR or any publicly owned entity with whom RMR has a relationship
or contract: (i) RMR will act on its own behalf and on behalf of HPT or such
entity and not on the Company’s behalf; and (ii) the Company shall make its own
decisions and require and obtain the advice and assistance of independent third
parties at its own cost, as it may deem necessary.

 

10

--------------------------------------------------------------------------------

 

Section 9.                                     Records.  RMR shall maintain
appropriate books and records relating to Services performed pursuant to this
Agreement, which books and records shall be available for inspection by
representatives of the Company upon reasonable notice during ordinary business
hours.

 

Section 10.                              Assignment.  Neither party may assign
this Agreement or its rights hereunder or delegate its duties hereunder without
the written consent of the other party, except in the case of an assignment or
delegation by RMR to a corporation, partnership, limited liability company,
association, trust, or other successor entity which may take over the property
and carry on the affairs of RMR and which remains under the control of one or
more persons who controlled the operations of RMR immediately prior to such
assignment or delegation.

 

Section 11.                              Arbitration.

 

11.1                        Procedures for Arbitration of Disputes.  Any
disputes, claims or controversies between the parties (a) arising out of or
relating to this Agreement or the provision of services by RMR pursuant to this
Agreement, or (b) brought by or on behalf of any shareholder of the Company
(which, for purposes of this Section 11, shall mean any shareholder of record or
any beneficial owner of shares of the Company, or any former shareholder of
record or beneficial owner of shares of the Company), either on his, her or its
own behalf, on behalf of the Company or on behalf of any series or class of
shares of the Company or shareholders of the Company against the Company or any
director, officer, manager (including RMR or its successor), agent or employee
of the Company, including disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance or enforcement of this
Agreement, including this arbitration agreement, or the Company’s Limited
Liability Company Agreement or Bylaws (all of which are referred to as
“Disputes”), or relating in any way to such a Dispute or Disputes shall, on the
demand of any party to such Dispute be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Section 11.  For the avoidance of doubt, and not
as a limitation, Disputes are intended to include derivative actions against
directors, officers or managers of the Company and class actions by a
shareholder against those individuals or entities and the Company.  For the
avoidance of doubt, a Dispute shall include a Dispute made derivatively on
behalf of one party against another party.

 

11.2                        Arbitrators.  There shall be three arbitrators.  If
there are only two parties to the Dispute, each party shall select one
arbitrator within 15 days after receipt of a demand for arbitration.  Such
arbitrators may be affiliated or interested persons of such parties.  If there
are more than two parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand, shall each select, by the vote of a majority
of the claimants or the respondents, as the case may be, one arbitrator within
15 days after receipt of a demand for arbitration.  Such arbitrators may be
affiliated or interested persons of the claimants or the respondents, as the
case may be.  If either a claimant (or all claimants) or a respondent (or all
respondents) fail to timely select an arbitrator then the party (or parties) who
has selected an arbitrator may request the AAA to provide a list of three
proposed arbitrators in accordance with the Rules (each of whom shall be
neutral, impartial and unaffiliated with any party) and the party (or parties)
that failed to timely appoint an arbitrator shall have ten days from the date
the AAA provides such list to

 

11

--------------------------------------------------------------------------------


 

select one of the three arbitrators proposed by AAA.  If such party (or parties)
fail to select such arbitrator by such time, the party (or parties) who have
appointed the first arbitrator shall then have ten days to select one of the
three arbitrators proposed by AAA to be the second arbitrator; and, if he/they
should fail to select such arbitrator by such time, the AAA shall select, within
15 days thereafter, one of the three arbitrators it had proposed as the second
arbitrator.  The two arbitrators so appointed shall jointly appoint the third
and presiding arbitrator (who shall be neutral, impartial and unaffiliated with
any party) within 15 days of the appointment of the second arbitrator.  If the
third arbitrator has not been appointed within the time limit specified herein,
then the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

11.3                        Place of Arbitration.  The place of arbitration
shall be Boston, Massachusetts unless otherwise agreed by the parties.

 

11.4                        Discovery.  There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.

 

11.5                        Awards.  In rendering an award or decision (the
“Award”), the arbitrators shall be required to follow the laws of The
Commonwealth of Massachusetts.  Any arbitration proceedings or Award rendered
hereunder and the validity, effect and interpretation of this arbitration
agreement shall be governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. 
The Award shall be in writing and may, but shall not be required to, briefly
state the findings of fact and conclusions of law on which it is based.

 

11.6                        Costs and Expenses.  Except as expressly provided by
this Agreement or as otherwise agreed by the parties, each party involved in a
Dispute shall bear its own costs and expenses (including attorneys’ fees), and
the arbitrators shall not render an award that would include shifting of any
such costs or expenses (including attorneys’ fees) or, in a derivative case or
class action, award any portion of the Company’s award to the claimant or the
claimant’s attorneys.  Except as provided in subsection 7.2, each party (or, if
there are more than two parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand, respectively) shall bear the costs and
expenses of its (or their) selected arbitrator and the parties (or, if there are
more than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

11.7                        Final and Binding.  An Award shall be final and
binding upon the parties thereto and shall be the sole and exclusive remedy
between such parties relating to the Dispute, including any claims,
counterclaims, issues or accounting presented to the arbitrators.  Judgment upon
the Award may be entered in any court having jurisdiction.  To the fullest
extent permitted by law, no application or appeal to any court of competent
jurisdiction may be made in connection with any question of law arising in the
course of arbitration or with respect to any award made except for actions
relating to enforcement of this agreement to arbitrate or any arbitral award
issued hereunder and except for actions seeking interim or other provisional
relief in aid of arbitration proceedings in any court of competent jurisdiction.

 

12

--------------------------------------------------------------------------------


 

11.8                        Payment of Awards.  Any monetary award shall be made
and payable in U.S. dollars free of any tax, deduction or offset.  Each party
against which the Award assesses a monetary obligation shall pay that obligation
on or before the 30th day following the date of the Award or such other date as
the Award may provide.

 

11.9                        Beneficiary.  This Section 11 is intended to benefit
and be enforceable by the shareholders, directors, officers, managers (including
RMR or its successor), agents or employees of the Company and the Company and
shall be binding on the shareholders of the Company and the Company, as
applicable, and shall be in addition to, and not in substitution for, any other
rights to indemnification or contribution that such individuals or entities may
have by contract or otherwise.

 

Section 12.                              Consent to Jurisdiction and Forum. 
This Section 12 is subject to, and shall not in any way limit the application
of, Section 11 or the mandatory arbitration requirements of subsection 7.2; in
case of any conflict between this Section 12 and Section 11 or subsection 7.2,
Section 11 or subsection 7.2, as applicable, shall govern.  The exclusive
jurisdiction and venue in any action brought by any party hereto pursuant to
this Agreement shall lie in any federal or state court located in Boston,
Massachusetts.  By execution and delivery of this Agreement, each party hereto
irrevocably submits to the jurisdiction of such courts for itself and in respect
of its property with respect to such action.  The parties irrevocably agree that
venue would be proper in such court, and hereby waive any objection that such
court is an improper or inconvenient forum for the resolution of such action. 
The parties further agree and consent to the service of any process required by
any such court by delivery of a copy thereof in accordance with subsection 13.1
and that any such delivery shall constitute valid and lawful service of process
against it, without necessity for service by any other means provided by statute
or rule of court.

 

Section 13.                              Miscellaneous.

 

13.1                        Notices.  Any notice, report or other communication
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given:  when delivered in person; upon confirmation of
receipt when transmitted by facsimile transmission; on the next business day if
transmitted by a nationally recognized overnight courier; or on the third
business day following mailing by first class mail, postage prepaid; in each
case as follows (or at such other United States address or facsimile number for
a party as shall be specified by like notice):

 

If to the Company, to:

 

TravelCenters of America LLC
24601 Center Ridge Road
Westlake, Ohio 44145
Attn:  President
Facsimile No.:  (440) 808-3301

 

If to RMR, to:

 

Reit Management & Research LLC
255 Washington Street



13

--------------------------------------------------------------------------------


 

Newton, Massachusetts 02458
Attn:  President
Facsimile No.:  (617) 928-1305

 

13.2                        Entire Agreement; Waiver.  This Agreement
constitutes and sets forth the entire agreement and understanding of the parties
pertaining to the subject matter hereof, and no prior or contemporaneous written
or oral agreements, understandings, undertakings, negotiations, promises,
discussions, warranties or covenants not specifically referred to or contained
herein or attached hereto shall be valid and enforceable.  No waiver of this
Agreement or any provision of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.  No waiver of any of the provisions of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provision hereof (whether or not similar), nor shall any such waiver constitute
a continuing waiver unless otherwise expressly provided.

 

13.3                        Binding Effect.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and each of their
respective successors and permitted assigns.

 

13.4                        Severability.  If any provision of this Agreement
shall be held invalid by a court with jurisdiction over the parties to this
Agreement, then and in that event such provision shall be deleted from the
Agreement, which shall then be construed to give effect to the remaining
provisions thereof.  If any one or more of the provisions contained in this
Agreement or in any other instrument referred to herein shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, then in that
event, to the maximum extent permitted by law, such invalidity, illegality or
enforceability shall not affect any other provisions of this Agreement or any
other such instrument.

 

13.5                        Counterparts.  This Agreement may be executed in
separate counterparts, each of which shall be deemed an original, but both of
which taken together shall be considered one and the same instrument.

 

13.6                        Amendments.  The Agreement shall not be amended,
changed, modified, terminated, or discharged in whole or in part except by an
instrument in writing signed by each of the parties hereto, or by their
respective successors or assigns, or otherwise as provided herein.

 

13.7                        Third Party Beneficiaries.  Except as otherwise
provided in subsection 11.9, no person or entity other than the parties hereto
and their successors and permitted assigns is intended to be a beneficiary of
this Agreement.

 

13.8                        Governing Law.  This Agreement shall be interpreted,
construed, applied and enforced in accordance with the laws of The Commonwealth
of Massachusetts applicable to contracts between residents of Massachusetts
which are to be performed entirely within Massachusetts.

 

13.9                        Interpretation.  The Company and RMR agree and
covenant to construe the provisions of and give effect to this Agreement in such
a manner to enable HPT to continue to comply with its real estate investment
trust qualification requirements under applicable tax laws.

 

14

--------------------------------------------------------------------------------


 

13.10                 Captions.  The headings and titles of the various sections
and subsections of this Agreement are inserted merely for the purpose of
convenience, and do not expressly or by implication limit, define, extend or
affect the meaning or interpretation of this Agreement or the specific terms or
text of the section or subsection so designated.

 

13.11                 Survival.  The provisions of subsections 1.1(n) (relating
to the Company’s obligation to indemnify RMR for costs and liabilities incurred
by RMR arising out of any misstatements or omissions in the Company’s offering
documents or SEC filings and the Company’s absence of liability for any such
costs or liabilities), 2.1, 2.2, 3.1, 3.2, 13.1, 13.4, 13.7, 13.8, 13.9 and
13.11 and Sections 7, 11 and 12 of this Agreement shall survive the termination
hereof.

 

13.12                 Equal Employment Opportunity Employer.  RMR is an equal
employment opportunity employer and complies with all applicable state and
federal laws to provide a work environment free from discrimination and without
regard to race, color, sex, sexual orientation, national origin, ancestry,
religion, creed, physical or mental disability, age, marital status, veteran’s
status or any other basis protected by applicable laws.

 

[Signature page to follow.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Business Management and Shared Services Agreement under seal as of the date
first above written.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

By:

/s/ Thomas M. O’Brien

 

 

Name: Thomas M. O’Brien

 

 

Title: President and Chief Executive Officer

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name: Adam D. Portnoy

 

 

Title: President and Chief Executive Officer

 

16

--------------------------------------------------------------------------------
